DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 13, 15-17, 21, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Correale (U.S. Patent 8,648,293 B2).
	Regarding claim 1, Correale discloses a gas analyzer for analyzing an analyte sample, comprising:
	A membrane (63) configured to receive an input flow of carrier gas containing the analytes and defining a variable thickness region between first and second positions along an input face of the membrane (Fig. 4, positions proximate to and distal from the orifice 65), the variable thickness region of the membrane producing a concentrated output flow of analyte molecules (column 8, lines 20-25);
	A housing (73) having a surface for supporting the membrane and defining an opening (85) configured to receive an output flow of analyte molecules from the membrane; and
	A mass spectrometer receiving the output flow and configured to perform an analysis to detect the analyte molecules in the analyte sample (column 5, lines 51-55).
	Regarding claim 2, Correale discloses wherein a thickness dimension at the first position (proximal to the orifice) is less than a thickness dimension at the second position (distal to the orifice) and wherein the variable thickness region incrementally increases from the first to the second positions (Fig. 4).
	Regarding claim 9, Correale discloses wherein the input face of the membrane defines a linearly-tapered geometric contour from the first to the second positions along the variable thickness region (Fig. 4).
	Regarding claim 13, Correale discloses wherein the membrane is radially symmetric about the first position (Figs 3 and 4).
	Regarding claim 15, Correale discloses a vacuum pump (21) configured to produce a low pressure region downstream of the porous support of the housing to facilitate passage of the sample analyte through the membrane.
	Claims 16 and 17 are drawn to the method of using the apparatus of claims 1 and 2, and the same rejections apply mutatis mutandis.
	Claims 21, 22 and 24 are drawn to the membrane used in the apparatus of claims 1, 2 and 9, and the same rejections apply mutatis mutandis.
Allowable Subject Matter
Claims 3-8,10-12,14,18-20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        17 May 2022